DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 105 is new.
Claims 2 and 40 are withdrawn.
Claims 3-13, 16-38, 41-51, 54-81, and 83-102 are canceled.
Claims 1, 14-15, 39, 52-53, 82, and 103-105 are under examination.

Priority
Applicant’s Arguments: The Office has asserted that the present claims are not entitled to the benefit of the filing date of the 725 Application. Office Action, page 3. The Office asserts that the specification of the ’725 Application fails to provide adequate written description or enablement of the subject matter of the present claims. /d. at pages 3-4. Applicant respectfully disagrees.
Contrary to the Office’s conclusion, and as is discussed further below with respect to the written description and enablement rejections, the subject matter of the present claims is described in, and enabled by, the ‘725 Application. Accordingly, the present claims are entitled to the benefit of the earlier filing date of the ’725 Application. Applicant also notes that the present application claims the benefit of the filing date of U.S. Provisional Application No. 62/323,280 (“the 280 Application”), and respectfully submits that the present application is also entitled to the priority date of the ’280 Application.
Examiner’s Response to Traversal:   Applicant’s arguments have been carefully considered but are not found persuasive with respect to the written description requirement as discussed in the maintained 112a rejection below.  All rebuttal by the examiner there is incorporated here.  Thus, all claims under examination still fail the written description requirement with respect to the breadth of the biomarkers recited in the claims and the priority document would suffer the same issue for the reasons of record.  Thus, the U.S. effective filing date of all claims under examination is set at 10/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is being considered by the examiner. Any strikethrough is owed to lack of date.

Objections Withdrawn
Specification
The objection to the title of the invention is withdrawn in view of Applicant’s amendments.  

The objection to the specification for use of the terms CAMPATH (Pg. 24), BEXXAR (24), and MASSARRAY (63) is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objection to claim 39 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments. 

The rejection of claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s arguments and amendments. 

The rejection of claims 1, 14-15, 39, 52-53, 82, 86 and 101-104 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments. 

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 14-15, 39, 52-53, 82, and 103-105 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s Arguments:  Claims 1, 14, 15, 39, 52, 53, 82, 86, and 101-104 The Office has rejected claims 1, 14, 15, 39, 52, 53, 82, 86, and 101-104 as failing to comply with the written description requirement, stating: All claims above recite CXCL9, CXCL10, CXCL11, and CXCL13 as biomarker MRNA targets for detection and measure in the claimed methods. Yet, the instant specification provides very broad special definitions of each of these markers. On page 14-15, all are defined to include any vertebrate version of these markers, the full-length sequence of each, any truncate[d] or splice variant of the same, and any allelic variant thereof. However, only one nucleic acid sequence of each is provided for use in the claimed methods for mRNA detection of each... Thus, only a single species of each marker above is taught to represent the genera of each claim. Furthermore, representative species must be functional species within the claimed methods. Yet, example 2 seems to only detect the single species of each marker discussed on pages 14-15 above represented by sequence identifiers. These single species would be the only ones present in the Fluidigm and NanoString panels used by Applicant (Pg. 106). Also, only human versions of each species were tested in example 2 and shown to function. Therefore, not only are single species taught to represent the genus of each biomarker recited but only one is shown to function in the instant claims. Office Action, pages 8-10. 
Applicant respectfully traverses this rejection as applied to the present claims. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[S]ufficient description of a genus...requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” /d. at 1350. A “representative number of species” means that the species which are adequately described are representative of the entire genus. M.P.E.P. § 2163. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. /d. Applicant has plainly met this standard.
With respect to the Office’s statement that “only a single species of each marker above is taught to represent the genera of each claim,” Applicant notes that the present claims have been amended to specify that the patient is a human patient, and that the sample is a tumor sample, which corresponds to the patient species and samples in which the mRNA expression level of the recited genes was determined in the Examples. Naturally, the mRNAs for the recited genes present in the samples as recited in the present claims would only include human versions of the genes that are present in tumor samples. Moreover, the specification teaches that the nucleic acid and amino acid sequences provided in the definitions for the recited genes are merely exemplary. Based on the teachings of the specification and the structural information included in the provided exemplary sequences, a person of ordinary skill in the art could readily “visualize or recognize” whether an mRNA present in a human tumor sample corresponded to a gene as recited in the present claims. Further, the Office has provided no evidence in support of its assertion that “[t]hese single species would be the only ones present in the Fluidigm and NanoString panels used by Applicant.” Therefore, the present specification provides a sufficient description of the genes recited in the claims, and this basis for the rejection should also be withdrawn.
In view of the above, withdrawal of this written description rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant states they have met the written description standard for the biomarkers.  Yet, even though they must be human now, there is no disclosure of any additional species to represent the genera other than the ones discussed previously, one for each genus of marker stated by name in the claims.  Thus, there is still no description of any truncate or splice variant of the same, and any allelic variant thereof which are encompassed clearly by the definitions of each marker.  Thus, Applicant still attempts to represent these genera with one species each.  For the reasons of record, this is not sufficient description and the rejection stands.  Applicant has not provided representative species since only one is disclosed per genus and they have not identified a common structure among each genus even though they argue this could have been done above.  Thus, their arguments cannot be found persuasive.
Furthermore, one of skill cannot visualize if a related molecule is a member of the genera recited in the claims since they must be functional members of the genera.  Yet, Applicant provides no additional functional members.  Thus, Applicant is essentially arguing if a genus is known in the art, which they do not support with evidence, then the method of using them is described.  It is not as not all will function as previously discussed.  Thus, this argument is also not found persuasive. 
The examiner asserted that only one species is present in the panels because Applicant describes only one species for each genus above in their disclosure.  Thus, Applicant has stated there is only one.  The office bears no burden to describe the invention.  Applicant must do this and, as they have currently done it, failed to show that the disclosure or any panel comprises more than the single species taught.
This rejection therefore stands and is made for new claim 105 for the reasons of record.  

Claim Rejections - 35 USC § 103
Claims  1, 14-15, 39, 52-53, 82, and 103-105 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznar (http://www.onclinve.com/conference-coverage/gu-2015/adding-anti-pdl1-antibody-to-bevacizumab-induces-responses-in-mrcc, published 03/2015, on IDS), in view of Tice (US2008/0305115, published 12/11/2008), Elamin (Cancer Microenvironment, Vol. 8, Pg. 15-21, published online 10/18/2014), Mule (US2013/0034540, published 02/07/2013), Kalinski (US2014/0255341, published 09/11/2014), and Galon (US2015/0218650, published 08/06/2015). 
Applicant’s Arguments:  The Office has rejected claims 1, 14, 15, 39, 52, 53, 82, 86, and 101-104 as being obvious over Kuznar in view of Tice, Elamin, Mule, Kalinski, and Galon, stating: Kuznar teaches an anti-PD-L1 antibody MPDL3280A...which is a synonym of atezolizumab, in combination with bevacizumab is being investigated in a phase Il study in patients with previously untreated advanced or metastatic RCC (mRCC)... They state that bevacizumab with interferon is an approved regimen for the treatment of mRCC...Therefore, they make clear that bevacizumab can be used to treat metastatic kidney cancer by itself (monotherapy). Bevacizumab increases chemokine expression in the tumor microenvironment, which recruits T cells... These T cells are activated against their antigen target... In the patients with mRCC, pretreatment tumor specimens were used for reference/baseline levels of markers...Bevacizumab was given for one 21-day cycle prior to a first biopsy... Thus, the patients with mRCC were treated with bevacizumab monotherapy...Increase in CD8+ cell infiltration was seen with bevacizumab alone...Increased expression of chemokines in tumors was seen including in CXCL10, which is an immune cell chemoattractant, with bevacizumab alone since they teach that further increases were observed with their combination therapy...Tice teaches bevacizumab can be used to treat metastatic renal cell carcinoma... Elamin teaches that VEGF inhibition caused an increase in the influx of tumor-rejecting CD8+ cells and led to CD8-dependent tumor growth suppression...Since bevacizumab is an inhibitor of VEGF, it would be reasonably expected to lead to such CD8+ cell influx and, as taught by Kuznar, it does... Neither Kuznar, Elamin, nor Tice teaches use of CXCL9, CXCL 11 or CXCL13 to measure the functionality of bevacizumab monotherapy, nor do they teach mRNA expression analysis specifically. Office Action, pages 19-21. However, the Office further states: Mule teaches a method of monitoring an immunotherapy in a subject who has a tumor...comprising obtaining cells from the tumor, determining first gene expression levels of one or more of CXCL9, CXCL10, CXCL11, and CXCL13 in the tumor cells, administering one or more doses of an immunotherapy to the subject and determining second gene expression levels of the same genes in the tumor cells, comparing the first and second gene expression levels, wherein second gene expression levels that are higher than then first gene expression levels indicate the treatment is effective... Their invention is based on the discovery of gene signatures that predict the presence of infiltrating immune cells... Cancer evaluated by their methods include those that are particularly immunogenic like renal cell cancer...Chemokines like those above are evaluated in the method because of their potent biologic attraction of immune cells... Indeed, Kalinski teaches that IP10 (which is CXCL10), CXCL9, and CXCL11 all bind to the same chemokine receptor expressed on effector type immune cells such as CTLs which promote tumor rejection...CTLs are CD8+ cells and so one of ordinary skill in this art would find it reasonable to use the method of Mule to track the functionality of the bevacizumab monotherapy of Kuznar since said therapy causes CD8+ cell infiltration and an increase in CXCL10 expression, which is part of the gene set of Mule evaluated. It is therefore obvious to use all the markers of the method of Mule to evaluate increase in anti-tumor immune response after administration of the monotherapy supra in mMRCC patients... Further support for this is found in Galon who teaches that genes representative of the adaptive immune response are selected from the family of chemokines including CXCL13, CXCL9, CXCL10, and CXCL11...Thus, all four markers above are taught in the art for the same purpose, to represent presence of an adaptive immune response which can include CTLs such as those that infiltrate the tumor of mRCC patients after administration of the monotherapy above and all are taught to evaluate immunotherapy effectiveness... It is further obvious to use as many markers as possible to identify increase immune response. Galon states that the use of more genes than one or two provides advantages such as if the assessment of the expression level of one gene is erroneous, the overall result is compensated by the other genes of the same type... Based on the references above, one of ordinary skill in this art would enjoy a reasonable and actually very high expectation of success in arriving at and carrying out the obvious methods discussed supra in humans (taught by Mule and Kuznar as subjects) said methods reading on the claims above. Office Action, pages 21-24. Applicant respectfully traverses this rejection as applied to the present claims.
The present invention is based, at least in part, on the discovery that the mRNA expression level of the gene signatures recited in the present claims are unexpectedly useful as pharmacodynamic (PD) biomarkers for response to monotherapy with the anti-VEGF antibody bevacizumab.
For example, and as is described in Example 2, patients with previously untreated advanced or metastatic RCC received a single dose of bevacizumab on cycle 1, day 1 (C1D1), followed by combined administration of the anti-PD-L1 antibody atezolizumab in combination with bevacizumab every three weeks beginning on cycle 2, day 1 (C2D1). As is described in Example 2:
Surprisingly, comparison of the pre-treatment time point and the bevacizumab treatment alone time point revealed that there was increased gene expression of Th1 chemokines (CXCL9, CXLC10, CXCL11, and CXCL13) (ranging from about 0.7-fold 14 to 6.9-fold relative to pre-treatment levels), CD8 T-effector markers (CD8A, CD8B, EOMES, GZMA, GZMB, IFNG, and PRF1) (ranging from about 0.4-fold to 6.2-fold relative to pre-treatment levels), as well as NK cell markers (GZMB, KLRK1, and SLAMF7) (ranging from about 0.7-fold to 8.2-fold relative to pre-treatment levels) (Fig. 3). Specification as filed, page 106, line 30, through page 107, line 4. Further, Example 2 teaches that “bevacizumab treatment alone results in modulation of [the] tumor immune microenvironment.” These results demonstrate that the recited signatures are advantageous as PD biomarkers for bevacizumab monotherapy in the context of previously untreated advanced or metastatic RCC.
The Office has cited Kuznar as disclosing increased CD8+ T cell infiltration and elevated expression of CXCL10 in tumors following administration of bevacizumab monotherapy. However, the Office has acknowledged that Kuznar does not teach detection of the other elected species of the Th1 chemokine signature or other genes recited in the claims. None of the other cited publications, i.e., Tice, Elamin, Mule, Kalinski, or Galon, teaches or suggests using the signatures recited in the present claims as PD biomarkers for bevacizumab monotherapy for previously untreated advanced or metastatic RCC.
Tice relates to antibody or nucleic acid formulations (abstract) and has been cited for the proposition that bevacizumab can be used to treat RCC. However, Tice is silent regarding the signatures recited in the claims, and certainly fails to teach or suggest that the signatures recited in the present claims could be used as PD biomarkers of response to bevacizumab monotherapy.
Elamin is cited as teaching “that VEGF inhibition caused an increase in the influx of tumor-rejecting CD8+ cells and led to CD8-dependent tumor growth suppression” and that “since bevacizumab is an inhibitor of VEGF, it would be reasonably expected to lead to such CD8+ cell influx.” However, the passage of Elamin cited by the Office at page 17 is silent regarding bevacizumab monotherapy, and instead states that “[p]harmacologic inhibition of VEGF and PGE2” (emphasis added) resulted in CD8+ T cell infiltration. Moreover, Elamin also states that “VEGF blockade using bevacizumab inhibits lymphocyte recruitment.” Elamin, page 17, left column, first full paragraph, emphasis added. Therefore, and contrary to the Office’s assertion, a person of ordinary skill in the art would not have had a reasonable expectation that CD8+ T cell infiltration would “indicate functionality of bevacizumab monotherapy” based on Elamin. Moreover, Elamin is silent regarding the signatures of genes recited in the present claims, and therefore fails to teach or suggest that these could be used as PD biomarkers of response to bevacizumab monotherapy.
Mule has been cited as teaching using CXCL9, CXCL10, CXCL11, and CXCL13 as biomarkers for monitoring immunotherapy response. However, Mule is silent regarding bevacizumab, and fails to teach or suggest using its biomarkers for monitoring response to bevacizumab. Therefore, Mule utilizes its biomarker signatures for a completely different purpose relative to the presently claimed subject matter.
Further, even if a person of ordinary skill in the art were to consider bevacizumab monotherapy as an “immunotherapy” based on the teachings of Kuznar as the Office contends, and which Applicant does not concede, Mule would not have provided a reasonable expectation of success in practicing the claimed methods. Mule’s experimental data are from a completely different cancer type (i.e., colorectal cancer; see Example 1 of Mule) compared to RCC as recited in the present claims. Moreover, the patients in Mule’s study do not appear to have been dosed with any immunotherapy. Instead, the only treatments mentioned in Mule’s experimental Examples are surgery, or surgery plus chemotherapy with or without radiation (see Table 2 of Mule). Indeed, Mule teaches that its molecular signatures identify the presence of ectopic lymph node structures and were independent of the patient’s treatment (see Mule, [0087]), so a person of ordinary skill in the art would not consider the expression of Mule’s signatures as suitable for monitoring response to any treatment. Therefore, Mule also fails to provide a person of ordinary skill in the art with any reasonable expectation of success in practicing the claimed methods.
Additionally, the Office takes the position in the enablement rejection at page 17 of the Office Action that (emphasis in original): biomarkers for cancer must be experimentally shown to function in the context of the specimens in which they are used. In short, no one of ordinary skill in this art assumes any protein or nucleotide is a functional biomarker. They need experimental support. Given that Mule fails to demonstrate that its markers are associated with response to any treatment, much less treatment with bevacizumab monotherapy in the context of advanced or metastatic RCC, Applicant respectfully submits that applying the same logic to the obviousness rejection supports a conclusion that Mule fails to provide a reasonable expectation of success in practicing the claimed methods.
Kalinski fails to remedy the deficiencies of the combination of Kuznar, Tice, Elamin, and Mule. Kalinski also fails to teach or suggest using the signatures recited in the present claims as PD biomarkers of response for bevacizumab monotherapy. Instead, Kalinski is focused on treatments with Toll-like receptor (TLR) agonists in combination with prostaglandin antagonists and/or type 1 interferons (abstract).
Galon fails to add what is lacking in Kuznar, Tice, Elamin, Mule, and Kalinski. Galon also fails to teach or suggest using the signatures recited in the present claims as PD biomarkers of response to bevacizumab monotherapy. Further, Galon’s experimental data also do not relate to previously untreated advanced or metastatic RCC, but instead relate to CRC or lung cancer. Therefore, based on Galon, a person of ordinary skill in the art could not have practiced the claimed methods with any reasonable expectation of success.
Finally, the Office asserts that “all four markers above are taught in the art for the same purpose, to represent presence of an adaptive immune response which can include [cytotoxic T lymphocytes (CTLs)] such as those that infiltrate the tumor of mRCC patients after administration of the monotherapy above and all are taught to evaluate immunotherapy effectiveness.” Office Action, page 23. However, it is known that the expression level of genes included in the elected Th1 chemokine signature genes is not always correlated with increased T cell infiltration. Therefore, a person of ordinary skill in the art would not consider these genes to represent mere proxies for the presence of tumor immune response or T cell infiltration.
In support of this assertion, Applicant provides herewith a copy of Mauldin et al. (Cancer Immunol. Immunother. 65;1189-1199, 2016; “Mauldin”), which describes the results of experiments to “[test] the hypothesis that intratumoral administration of [interferon gamma (IFNy)] will induce [CXCL9, CXCL10, and CXCL11] and will induce T cell recruitment and anti-tumor immune signatures in melanoma metastases.” Mauldin, abstract. Mauldin teaches that “IFNy increased production of chemokines CXCL10, CXCL11, and CCL5 in patient tumors.” Id. However, Mauldin teaches that despite the induction of CKCL10 and CXCL11, “the addition of IFNy [failed to promote] immune cell infiltration or induced anti-tumor immune gene signatures.” /d. Therefore, a person of ordinary skill in the art would consider that the Th1 chemokine signature genes recited in the claims are not necessarily “representative of the adaptive immune response.” Thus, it would not have been obvious to combine all of these markers “into the same method for evaluating presence of an adaptive immune response in the tumor” (Office Action, page 23), as asserted by the Office.
Additionally, and as is described above, the specification as filed demonstrates that the expression levels of the gene signatures as recited in the present claims were unexpectedly upregulated in tumor samples of previously untreated advanced or metastatic RCC patients following treatment with bevacizumab monotherapy. However, and as is described above, based on the combination of cited publications, a person of ordinary skill in the art would have had no reasonable expectation that the recited signatures would be upregulated following administration of bevacizumab monotherapy. Therefore, the specification demonstrates that the signatures recited in the present claims are unexpectedly advantageous as PD biomarkers for bevacizumab monotherapy. These results are therefore strong indicia of non-obviousness of the claimed methods and compel withdrawal of this rejection.
In view of the above, the present claims are non-obvious over the combination of references cited by the Office, and reconsideration and withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant first states that the elected panel of biomarkers is unexpectedly useful in measuring response to the recited combination therapy.  The alleged unexpectedness is baseless in view of the prior art which makes clear that it was known before the filing of the instant application that the markers recited could identify increase in adaptive immune response and immunotherapy functionality and that the therapy recited causes such a response as CTL tumor infiltration.  Thus, Applicant’s results are nothing but expected.  The fold changes seen by Applicant are simply latent properties of the obvious method.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Thus, this argument is not persuasive.  It is noted that the increase directionality is expected. See the work of Mule previously discussed, for example.  The degree of upregulation, to be known, requires a method actually be performed.  Such would be in an anticipatory reference.  This rejection is based on obviousness, which does not require the method has been done.  Therefore, since obviousness does not require the method having been done in the prior art, it also does not require knowledge of the exact results thereof.  Applicant’s argument over the fold increases are not persuasive for this reason also.  
Pharmacodynamic markers would include those that indicate therapy success.  That is exactly what the obvious method contains.  Thus, the combination of references certainly renders obvious use of all four markers for identifying therapy success with the monotherapy recited.  Applicant is arguing semantics with respect to the biomarkers.
In addition, no single reference need teach the exact invention claimed.  Here, a combination of references is used.  Applicant then argues each additional reference individually but this does not render non-obvious the claims as it is the combination of teachings from all the references as previously discussed that renders the claims obvious.
  Furthermore, one of ordinary skill in this art knows the mechanism of action of bevacizumab and its effects which were previously discussed and so they know that markers of adaptive immune responses logically measure efficacy of the antibody in this patient group.  
With respect to Applicant’s attack on Elamin, this art makes clear that VEGF inhibition causes CD8+ T cell influx as Applicant themselves restated above.  Generic inhibition of lymphocyte recruitment is not the same as inhibiton of CD8+ T cell recruitment and so does not teach away from the claimed method.  Rather, the paragraph cited by Applicant is referring to inhibition of Treg cell recruitment as it states that VEGF-A recruits Treg cells.  These cells would inhibit tumor rejection and so their presence is not desired in the obvious method and so use of bevacizumab is actually supported by the paragraph Applicant cites.  Thus, this argument is off-point and not persuasive.
With respect to Applicant’s attack on Mule, this is attack of a reference individually and ignores the other references and so it is not persuasive.  Mule’s teachings are valid to bevacizumab monotherapy since said therapy causes immune cell influx as previously discussed.  Thus, the teachings of Mule obviously apply to use of bevacizumab.  Also, cancer type is of no moment when the markers measured are based on immune cells, not cancer cells.  Thus, Mule’s teachings are valid with respect to the obvious method.  It is noted too that bevacizumab is an immunotherapy.  Their invention is based on the discovery of gene signatures that predict the presence of infiltrating immune cells (0005), as previously stated.  For this reason also, there is no need that an immunotherapy be used by them in their experiments.  The reference is enabling since it is the immune cell infiltration that is key, not which drug stimulates them to arrive.  Thus, Mule provides a valid method for detection of such infiltration and thus immunotherapy success based on such infiltration and provides a reasonable expectation of success to the reader.
  Applicant then attacks Kalinski individually.  See above for why this is not a valid argument against an obviousness rejection based on multiple references.  See above also for why one of skill does not need the obvious method spelled out for them in a single reference.  The same rebuttal is given for Applicant’s arguments over Galon.
Mauldin is post-filing based on the earliest date sought by Applicant and so their data, valid or not, would not sway one of ordinary skill in this art from the obviousness found in the prior art of record.  Furthermore, Applicant argued that a different cancer will not validate findings on RCC.  Mauldin discusses melanoma and so Applicant cannot believe both melanoma finding would teach away from the invention in RCC and that they would not.  Thus, Applicant discredits both their arguments.  Lastly, a single reference showing two markers of the four do not always indicate immune cell infiltrate into a tumor does not outweigh the evidence in the prior art of record, in which multiple references provide reason to believe the obvious method will work.  See the original rejection.  Said another way, Applicant is applying an incorrect legal standard, requiring absolute guarantee of success.  This is not needed before a finding of obviousness and so Applicant’s arguments are off-point.
Taken all together, this rejection stands and is made for new claim 105 for the reasons of record.  Claim 105 only provides intended results, as did  claims 15 and 53 previously and so it is obvious for the reasons of record, including those referring to these two previously rejected claims.  

Claim Rejections - 35 USC § 101
Claims 1, 14-15, 39, 52-53, and 103-105 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Applicant’s Arguments:  The Office has rejected claims 1, 14, 15, 39, 52, 53, 86, and 101-104 as being directed to patent- ineligible subject matter, stating: This judicial exception is not integrated into a practical application because such would require that the claims contain elements that prevent monopoly of said exception. However, claim 1 requires measure of the markers above after administration of the therapy in a sample from the patient. This treatment step is extrasolutionary as it must be done in all applications of the correlation above since response to said therapy is what is to be determined therewith. The steps of determining and comparing are also required by all applications of the natural correlation. Office Action, page 26. Applicant respectfully traverses this rejection as applied to the present claims. Without assenting to this rejection, and solely to expedite prosecution, Applicant has amended independent claims 1 and 39 to require administering to the patient a bevacizumab monotherapy. Therefore, claims 1 and 39 are clearly directed to patent-eligible subject matter under the Federal Circuit case Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals International Limited, Appeal Nos. 2016-2707, 2016- 2708 (Fed. Cir. 2018), and confirmed as such by the Office’s memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals (June 7, 2018). The remaining rejected claims are included in the rejection due to their dependency from claim 1 or 39. Withdrawal of this rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have again been carefully considered but are not found persuasive.
The claims rejected above do recite administering the anti-cancer therapy.  However, this administration can be the first administration, which is required for use of the correlation.  Thus, it is still extrasolutionary.  Furthermore, the amendments to claims 1 and 39 do not remove a natural correlation as it is clear that the claims above still recite the correlation between increase in marker level and responsiveness to the monotherapy.  
Thus, for the claims above, this rejection must stand.  The rejection is made for claim 105 for the reasons of record.  It only narrows the natural correlation to a specific control and fold increases that indicate the responsiveness to bevacizumab.  It adds nothing significantly more and so is rejected here.

New Objections
Claim Objections
Claim 105 is objected to because of the following informalities:  The sample in this claim should be stated clearly to be a tumor sample for consistency in the claim set and claim 1.  
Appropriate correction is required.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642